DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, claim 11 recites a device that has no parts.  That is, it is unclear what Applicant is attempting to claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalra (2020/0120119).

	Regarding claim 1, Kalra discloses a computer-implemented method for processing data which are associated with at least one message received via a communications system, the method comprising: (See Kalra para. 19-21; computer implemented instructions stored in memory)
determining a first variable which characterizes a transmitting time of the at least one message; and (See Kalra fig. 5; determine Time of Flight (e.g. a first variable) based upon time stamps (e.g. transmitting time of at least one message); para. 24, 25; time sent timestamp)
evaluating the first variable with regard to at least one time frame of possible transmitting times of the at least one message. (See Kalra fig. 5; determine (e.g. evaluating) time of flight (e.g. first variable) consistent with valid time of flight (e.g. possible transmitting times))

	Regarding claim 2, Kalra discloses the method as recited in claim 1, wherein the communications system is a bus system. (See Kalra para. 19; system bus (e.g. bus system))

	Regarding claim 3, Kalra discloses the method as recited in claim 1, wherein the evaluating includes: determining if the transmitting time of the at least one message exceeds a specifiable time interval from a) a possible transmitting time of the at least one time frame, and/or b) an end of a previous message.  (See Kalra para. 13; time of flight deviates from expected time (e.g. specified time interval); longer than expected)

	Regarding claim 4, Kalra discloses the method as recited in claim 3, further comprising: deducing presence of a potentially harmful message and/or an attack on the basis of the determination. (See Kalra para. 13; time of flight deviates from expected time (e.g. specified time interval); longer than expected then attack)
	
	Regarding claim 6, Kalra discloses the method as recited in a claim 1, further comprising: determining the at least one time frame based on a priori knowledge that includes messages recorded earlier, and/or determining the at least one time frame based on messages received during operation of a device executing the method. (See Kalra fig. 5; Box 520; determine Valid time of flight based on a first plurality of packets (e.g. time frame on a priori knowledge that includes messages recorded earlier))

Regarding claim 14, Kalra discloses the method as recited in claim 1, wherein the method is used at least one of the following: a) processing data which are associated with the at least one message received via the communications system, b) detecting attacks which are transmitted via the communications system, (See Kalra para. 13; time of flight deviates from expected time (e.g. specified time interval); longer than expected then attack) c) upgrading present devices configured to transmit and/or receive messages using the communications system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalra (2020/0120119), and further in view of Otsuka (2015/0358351).

	Regarding claim 5, Kalra discloses the method as recited in claim 1.  Kalra does not explicitly disclose wherein the evaluating includes: determining if the transmitting time of the at least one message lies within a specifiable tolerance range of a possible transmitting time of the at least one time frame.  However, Otsuka does disclose wherein the evaluating includes: determining if the transmitting time of the at least one message lies within a specifiable tolerance range of a possible transmitting time of the at least one time frame.  (See Otsuka para. 88-89; equation 2; determining if a short cycle is caused by previous error; specified tolerable range in example is 2ms)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalra to include the teaching of wherein the evaluating includes: determining if the transmitting time of the at least one message lies within a specifiable tolerance range of a possible transmitting time of the at least one time frame of Otsuka with the motivation being to avoid erroneous determinations (See Otsuka para. 88) and further to prevent too many false positives caused by network conditions.

Regarding claim 8, Kalra discloses the method as recited in claim 1.  Kalra does not explicitly disclose taking into account a temporal shift of transmitting times of messages with regard to a time frame.  Otsuka does disclose taking into account a temporal shift of transmitting times of messages with regard to a time frame.  (See Otsuka para. 88; equation 2; determining if a short cycle is caused by previous error; temporal shift in example is 2ms)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalra to include the teaching of taking into account a temporal shift of transmitting times of messages with regard to a time frame of Otsuka with the motivation being to avoid erroneous determinations (See Otsuka para. 88) and further to prevent too many false positives caused by network conditions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra (2020/0120119), and further in view of Otsuka (2015/0358351) and further in view of Takada (2017/0324675).

Regarding claim 9, Kalra in view of Otsuka discloses the method as recited in claim 8.  Kalra in view of Otsuka do not explicitly disclose wherein the temporal shift is caused by arbitration events.  However, Takada does disclose wherein the temporal shift is caused by arbitration events.  (See Takada para. 4; time delay caused by arbitration)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalra in view of Otsuka to include the teaching of wherein the temporal shift is caused by arbitration events of Takada with the motivation being to conform to the CAN standard which provides compatibility and saves time and money and further to allow for fair usage of a shared network among devices.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra (2020/0120119), and further in view of Tindell (Calculating CAN Message Response Times – 1995).

	Regarding claim 7, Kalra discloses the method as recited in claim 1.  Kalra does not explicitly disclose determining a smallest common time frame of possible transmitting times of transmitters transmitting a plurality of messages via the communications system.  However, Tindell does disclose determining a smallest common time frame of possible transmitting times of transmitters transmitting a plurality of messages via the communications system.  (See Tindell pg. 1164, para. 2; 130 microseconds is smallest amount of time a device will have to wait when a message is currently being transmitted if it has the highest priority)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalra to include the teaching of determining a smallest common time frame of possible transmitting times of transmitters transmitting a plurality of messages via the communications system of Tindell with the motivation being to plan accordingly for network devices and further to allow for detection of issues on a network.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalra (2020/0120119), and further in view of Takada (2017/0324675).

	Regarding claim 10, Kalra discloses the method as recited in claim 1.  Kalra does not explicitly disclose taking into account a strategy of at least one transmitter transmitting messages via the communications system with regard to an order of transmission of a plurality of messages of the transmitter.  However, Takada does disclose taking into account a strategy of at least one transmitter transmitting messages via the communications system with regard to an order of transmission of a plurality of messages of the transmitter.  (See Takada para. 4; high priority is transmitted first; low priority delayed)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kalra to include the teaching of taking into account a strategy of at least one transmitter transmitting messages via the communications system with regard to an order of transmission of a plurality of messages of the transmitter of Takada with the motivation being to conform to the CAN standard which provides compatibility and saves time and money and further to allow for fair usage of a shared network among devices and further to ensure delay sensitive devices are given priority.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalra (2020/0120119).

	Regarding claim 11, Kalra discloses a device for processing data which are associated with at least one message received via a communications system, the device configured to: (See 112 rejection above)
determine a first variable which characterizes a transmitting time of the at least one message; and (See Kalra fig. 5; determine Time of Flight (e.g. a first variable) based upon time stamps (e.g. transmitting time of at least one message); para. 24, 25; time sent timestamp)
evaluate the first variable with regard to at least one time frame of possible transmitting times of the at least one message. (See Kalra fig. 5; determine (e.g. evaluating) time of flight (e.g. first variable) consistent with valid time of flight (e.g. possible transmitting times))

	Regarding claim 12, Kalra discloses a non-transitory computer-readable storage medium on which are stored commands for processing data which are associated with at least one message received via a communications system, the commands, when executed by a computer, causing the computer to perform the following steps: (See Kalra para. 19-21; computer implemented instructions stored in memory)
	determining a first variable which characterizes a transmitting time of the at least one message; and (See Kalra fig. 5; determine Time of Flight (e.g. a first variable) based upon time stamps (e.g. transmitting time of at least one message); para. 24, 25; time sent timestamp)
evaluating the first variable with regard to at least one time frame of possible transmitting times of the at least one message. (See Kalra fig. 5; determine (e.g. evaluating) time of flight (e.g. first variable) consistent with valid time of flight (e.g. possible transmitting times))

	Regarding claim 13, Kalra discloses a communications system, comprising:
	a device for processing data which are associated with at least one message received via the communications system, the device configured to: (See Kalra para. 19-21; device is a combination of a processor executing an algorithm stored in memory)
determine a first variable which characterizes a transmitting time of the at least one message; and (See Kalra fig. 5; determine Time of Flight (e.g. a first variable) based upon time stamps (e.g. transmitting time of at least one message); para. 24, 25; time sent timestamp)
evaluate the first variable with regard to at least one time frame of possible transmitting times of the at least one message. (See Kalra fig. 5; determine (e.g. evaluating) time of flight (e.g. first variable) consistent with valid time of flight (e.g. possible transmitting times))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461